SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January 29,
2010, is executed by and among LAWSON PRODUCTS, INC., a Delaware corporation
(“Lawson”), which has its chief executive office located at 1666 E. Touhy
Avenue, Des Plaines, Illinois 60018, various subsidiaries of Lawson listed on
the signature pages hereto (Lawson and the subsidiaries are referred to
collectively herein as the “Borrower” or the “Borrowers”), THE PRIVATEBANK AND
TRUST COMPANY both as a lender and as agent (in such capacity, the “Agent”), for
itself and all other lenders from time to time a party hereto (“Lenders”),
located at 120 South LaSalle Street, Chicago, Illinois 60603-3400, and all other
Lenders.

WHEREAS, the Agent, Lawson and certain subsidiaries of Lawson (together with
Lawson, collectively, the “Original Borrowers”), entered into a Credit
Agreement, dated as of August 21, 2009, among the Original Borrowers, the Agent
and the Lenders, and on December 2, 2009, Lawson Products, Inc., an Illinois
corporation and newly-formed wholly-owned subsidiary of Lawson (“Lawson IL”),
became a party to such agreement as a Borrower (herein, as the same may be
amended, modified or supplemented from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrowers consummated an internal reorganization pursuant to which
several of the Borrowers were merged into Lawson IL and assets of certain of the
Borrowers were transferred among the Borrowers; and

WHEREAS, the Borrowers, the Lenders and the Agent entered into a Consent, Waiver
and First Amendment to Credit Agreement dated as of December 31, 2009; and

WHEREAS, the Borrowers, the Lenders and the Agent wish to enter into this
Amendment as set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained in this Amendment, the parties hereto hereby agree as
follows:

1. Incorporation of the Agreement. All capitalized terms which are not defined
hereunder shall have the same meanings as set forth in the Credit Agreement, and
the Credit Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Credit Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and the provisions thereof shall be binding on the parties
hereto.

2. Amendments to the Credit Agreement. The parties hereto hereby amend the
Credit Agreement, effective as of the date hereof as follows:



  (a)   The first and second sentence of the definition of “Applicable Margin”
stated in Section 1.1 of the Credit Agreement are deleted and substituted
therefor is the following:

“Applicable Margin” shall mean three percent (3%) for LIBOR Loans and zero
percent (0%) for Prime Loans through June 30, 2010. Thereafter, the Applicable
Margin for LIBOR Loans and Prime Loans shall be adjusted as set forth on the
Pricing Schedule five (5) business days after receipt of the consolidated
quarterly financial statements of Lawson and its Subsidiaries commencing with
the financial statements for the fiscal quarter ending on or about June 30, 2010
based on the Total Debt to Consolidated EBITDA Ratio for the twelve fiscal month
period ending on the last day of such fiscal quarter.



  (b)   Section 8.3(a) of the Credit Agreement is amended in its entirety to
state the following:

Commencing measurement as of December 31, 2009 Lawson and its Subsidiaries’
Consolidated EBITDA, including a $5,300,000.00 add back in 2010 for the cost
related to the implementation of an ERP system, shall not be below the following
amounts measured at the end of the period for the measurement period set forth
below:

             
Measured at End of Period
  Minimum Consolidated
EBITDA   Measurement Period


 
           
Fiscal Year 2009
  $ 8,000,000     Trailing twelve months
 
           
First Quarter 2010
  $ 9,500,000     Trailing twelve months
 
           
Second Quarter 2010
  $ 10,000,000     Trailing twelve months
 
           
Third Quarter 2010
  $ 10,000,000     Trailing twelve months
 
           
Fourth Quarter 2010
  $ 10,000,000     Trailing twelve months
 
           



  (c)   Section 8.3(c) of the Credit Agreement is amended by deleting the ratio
“1.75:1.00” therefrom and substituting therefor the ratio “2.00:1.00”.



  (d)   Annex B to the Credit Agreement is amended in its entirety by
substituting therefor Annex B attached hereto.

3. Representations and Warranties.



  (a)   The representations and warranties set forth in Section 7 of the Credit
Agreement shall be deemed remade and affirmed by the Borrowers in all material
respects, as of the date hereof; provided that representations and warranties
referencing a particular date other than a general date of execution shall be
true and correct as of such date; provided, further, that any and all references
to the Credit Agreement in such representations and warranties shall be deemed
to include this Amendment.



  (b)   The Borrowers represent and warrant that no Event of Default has
occurred and is continuing.

4. Fees and Expenses. On or prior to the date of this Amendment, Borrowers shall
pay to Agent a modification fee of Twenty-five Thousand Dollars ($25,000) which
fee shall be totally nonrefundable and shall be fully earned as of the date
hereof. The Borrowers shall pay or reimburse the Agent for all reasonable costs
and expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees (for outside counsel) incurred by the Agent, or for which the
Agent becomes obligated, in connection with the negotiation, preparation, and
closing of this Amendment.

5. Delivery of Documents/Information. This Amendment shall be effective on the
date hereof upon receipt by Agent of the last of the following: (i) a fully
executed copy of this Amendment, and (ii) Borrowers’ payment to Agent of all
invoiced fees and expenses and the modification fee provided in paragraph 4
above.

6. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement and each of the Loan Documents shall remain
in full force and effect. The Borrowers have heretofore executed and delivered
to the Agent certain Loan Documents and the Borrowers hereby acknowledge and
agree that, notwithstanding the execution and delivery of this Amendment, the
Loan Documents remain in full force and effect after giving effect to the
amendments set forth in this Amendment and the rights and remedies of the Agent
and the Lenders thereunder, the obligations of each Borrower thereunder and the
liens and security interests created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall affect or impair the priority of the liens and
security interests created and provided for in the Loan Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment and which remains secured thereby after giving effect to this
Amendment. Any and all references to the Credit Agreement in each of the Loan
Documents shall be deemed to refer to and include this Amendment.

7. Headings. The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of the Amendment.

8. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be equally as effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by facsimile or electronic mail shall also deliver
a manually executed counterpart of this Amendment, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Amendment.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to the conflict of law provisions)
of the State of Illinois.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the Borrowers, the Agent and each Lender have executed this
Amendment as of the date first above written.

     
BORROWERS:
 

LAWSON PRODUCTS, INC.,
a Delaware corporation
By: /s/ Thomas Neri
  LAWSON PRODUCTS, INC.,
an Illinois corporation
By: /s/ Thomas Neri
 
   
Name: Thomas Neri
Its: Chief Executive Officer and President
  Name: Thomas Neri
Its: President and Chief Executive Officer
DRUMMOND AMERICAN LLC,
an Illinois limited liability company
By: /s/ Thomas Neri
  CRONATRON WELDING SYSTEMS LLC,
a North Carolina limited liability company
By: /s/ Thomas Neri
 
   
Name: Thomas Neri
Its: President
  Name: Thomas Neri
Its: President
RUTLAND TOOL & SUPPLY CO.,
a Nevada corporation
  AUTOMATIC SCREW MACHINE PRODUCTS COMPANY,
INC.,
an Alabama corporation
By: /s/ Thomas Neri
 
   
By: /s/ Thomas Neri
  Name: Thomas Neri
 
 

Name: Thomas Neri
Its: Chief Executive Officer
  Its: Chief Executive Officer


ASSEMBLY COMPONENT SYSTEMS, INC., an
Illinois corporation
By: /s/ Thomas Neri
 



 
 

Name: Thomas Neri
Its: Chief Executive Officer
 



1

      (Signature Page to Second Amendment to Credit Agreement) AGENT: THE
PRIVATEBANK AND TRUST COMPANY By: /s/ Andrew D. King Name: Andrew D. King Its:
Associate Managing Director LENDER: THE PRIVATEBANK AND TRUST COMPANY By: /s/
Andrew D. King Name: Andrew D. King Its: Associate Managing Director ANNEX B –
PRICING SCHEDULE

                              Total   LIBOR   Prime Option Margin   Unused Line
Fee     Debt To   Margin                 Consolidated EBITDA                    
Level I
  <2.00x     2.25 %   Prime – 25bps     .30 %
 
                       
Level II
  =2.00x but <2.50x     2.50 %   Prime – 25bps     .40 %
 
                       
Level III
  =2.50x but <3.00x     2.75 %   Prime – 25bps     .50 %
 
                       
Level IV
  =3.00x     3.00 %   Prime     .50 %
 
                       

Pricing shall be set at Level IV on the Closing Date and shall remain at Level
IV until five (5) Business Days after the Agent’s receipt of the consolidated
quarterly financial statements for Lawson and its Subsidiaries commencing for
the fiscal quarter ending on or about June 30, 2010. After receipt of such
financial statement and thereafter based on each subsequent quarterly financial
statement, pricing shall be set as shown on the Pricing Schedule based on the
Total Debt to Consolidated EBITDA Ratio as provided in the definition of
“Applicable Margin” in Section 1.1 hereof.

2